NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JAIME ENRIQUE DELGADO-GOMEZ,                    Nos. 14-72241
                                                     20-71652
                Petitioner,
                                                Agency No. A088-757-899
 v.

MERRICK B. GARLAND, Attorney                    MEMORANDUM*
General,

                Respondent.

                     On Petitions for Review of Orders of the
                         Board of Immigration Appeals

                              Submitted June 24, 2021 **


Before: GRABER, FRIEDLAND, and BENNETT, Circuit Judges.

      Jaime Enrique Delgado-Gomez, a native and citizen of Mexico, petitions in

No. 14-72241 for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his

applications for asylum, withholding of removal, and protection under the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). He petitions in No. 20-71652 for review of

the BIA’s order denying his motion to reopen proceedings.

      Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo

whether a petitioner has been afforded due process. Ibarra-Flores v. Gonzales,

439 F.3d 614, 620 (9th Cir. 2006). We review for substantial evidence the

agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We review for abuse of discretion the denial of a motion to reopen. Cano-

Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002). In No. 14-72241, we deny in

part and dismiss in part the petition for review. In No. 20-71652, we deny the

petition for review.

      We begin with No. 14-72241. We lack jurisdiction to consider Delgado-

Gomez’s contentions regarding the agency’s rejection of his asylum application as

untimely because he did not raise them before the agency. Barron v. Ashcroft, 358

F.3d 674, 677-78 (9th Cir. 2004). We reject his challenge to the BIA’s

streamlining procedures because the BIA’s order was not a streamlined decision.

      Substantial evidence supports the agency’s conclusion that Delgado-Gomez

failed to demonstrate either that he had suffered past persecution or that he faced a

clear probability of future persecution. See, e.g., Duran-Rodriguez v. Barr, 918

F.3d 1025, 1028 (9th Cir. 2019) (“Persecution is an extreme concept that does not

include every sort of treatment our society regards as offensive.” (internal


                                          2                                    20-71652
quotation marks omitted)); id. at 1029 (noting that a petitioner who had not

demonstrated past persecution had the burden of proving that “relocation would

not be possible or reasonable”). Thus, Delgado-Gomez’s claim for withholding of

removal fails.

      Substantial evidence supports the agency’s denial of CAT protection

because Delgado-Gomez failed to show that it is more likely than not he will be

tortured by or with the consent or acquiescence of the government if returned to

Mexico. Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      We turn to No. 20-71652. The BIA can deny a motion to reopen for several

reasons, including that the movant failed to establish a prima facie case for the

relief sought. Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). The BIA

did not abuse its discretion in concluding that the statements in Delgado-Gomez’s

application for cancellation of removal, which were vague and unsupported by

documentation, were insufficient to establish a prima facie case that his removal

would cause his husband to suffer exceptional and extremely unusual hardship as

required for that form of relief. See In re Monreal-Aguinaga, 23 I. & N. Dec. 56,

62 (BIA 2001) (“[T]he hardship . . . must be ‘substantially’ beyond the ordinary

hardship that would be expected when a close family member leaves this

country.”); see also Garcia v. Holder, 621 F.3d 906, 913 (9th Cir. 2010) (noting

that the “‘exceptional and extremely unusual hardship’ standard is a very


                                          3                                    20-71652
demanding one” and concluding that the BIA did not abuse its discretion in

determining that the petitioners’ proffered evidence was insufficient to warrant

reopening).

      The temporary stays of removal issued in both cases remain in place until

issuance of the mandates.

      In No. 14-72241: PETITION FOR REVIEW DENIED in part;

DISMISSED in part.

      In No. 20-71652: PETITION FOR REVIEW DENIED.




                                         4                                   20-71652